DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I and Species 1 (claims 1-4 & 6-8) in the reply filed on 1/19/2022 is acknowledged.

Claims 5 and 9-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dokai et al. (US PG. Pub. 2011/0279326) in view of Yamazaki et al. (US PG. Pub. 2014/0254111).


  	Dokai does not teach a sheet-shaped connection conductor coupled to the turning part of the base sheet so as to partially overlap with an end of the first conductor pattern adjacent to the turning part and an end of the second conductor pattern adjacent to the turning part.
 	Yamazaki teaches a sheet-shaped connection conductor (figs. 3B & 4C, 111a [paragraph 0082] Yamazaki states, “wiring 111a”) coupled to the turning part (see 
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the wireless communication device having a first and second conductor pattern electrically connected to each other as taught by Dokai with the inclusion of the sheet-shaped connection conductor that partially overlapped with the ends of the first and second conductor patterns and arranged along the turning part as taught by Yamazaki because Yamazaki states, “a material used for the first portion 121 of the wiring 111 contain a highly ductile or highly malleable material. It is particularly preferable to use a material having both a high ductility and a high malleability. When the wiring over the bending portion 110 has a high ductility, a break of the wiring 111 does not easily occur by bending” [paragraph 0085].

Regarding claim 2 – Dokai in view of Yamazaki teach the wireless communication device according to claim 1, wherein the first principal surface (Dokai; fig. 1C, upper surface of base sheet 20) is an outer surface of a first of the two parts of the base sheet (20) and the second principal surface (lower surface of base sheet 20) is an outer surface of a second of the two parts of the base sheet (20), such that the first and 

Regarding claim 3 - Dokai in view of Yamazaki teach the wireless communication device according to claim 1, wherein the sheet-shaped connection conductor (Yamazaki; fig. 3B & 4C, 111a shown in area 121) comprises a thickness greater ([paragraph 0076] Yamazaki states, “By thickening the first portion 121 of the wiring 111 in the region overlapping with the bending portion 110, the mechanical strength of the wiring 111 can be increased, which can prevent a break of the wiring 111 when the wiring 111 is bent”) than a thickness of each of the first (fig. 4C, left conductor pattern 111b) and second (right conductor pattern 111a) conductor patterns (claimed structure shown in figure 3B).

Regarding claim 4 – Dokai in view of Yamazaki teach the wireless communication device according to claim 1, wherein the sheet-shaped connection conductor (Yamazaki; fig. 4C, 111a) comprises a width greater (fig. 2B shows the sheet-shaped connection conductor within the turning part being wider than the first and second conductor patterns [paragraph 0062] Yamazaki states, “Further, as illustrated in FIG. 2B, the line width of each of the plurality of separate lines in the first portion 121 of the wiring 111 is preferably as large as possible…With this shape, an increase in resistance caused by separation of the wiring 111 can be prevented”) than a width of each of the first (left conductor pattern 111b) and second conductor patterns (right conductor pattern 111b).

Regarding claim 6 - Dokai in view of Yamazaki teach the wireless communication device according to claim 1, further comprising an RFIC module (Dokai; figs 1A-1D, 50, 35a & 35b) that includes the RFIC chip (50) and a matching circuit (35a & 35b [paragraph 0045] Dokai states, “a current is similarly induced around the opening 34 and power is supplied from the feeding portions 35a and 35b to the wireless IC element 50. In this case, the loop magnetic field electrode performs impedance matching between the wireless IC element 50 and the metal pattern 30”), with the RFIC module disposed on the base sheet (20) so that the RFIC chip (50) is electrically connected to the first conductor pattern (31) via the matching circuit (discussed in paragraph 0045 as quoted above). 

Regarding claim 8 – Dokai in view of Yamazaki teach the wireless communication device according to claim 1, wherein the sheet-shaped connection conductor (Yamazaki; fig. 4C, 111a) overlaps the respective ends of the first (left conductor pattern 111b) and second conductor patterns (right conductor pattern 111b) in a thickness direction of the base sheet (101; claimed structure shown in figure 4C).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dokai et al. in view of Yamazaki et al. as applied to claim 6 above, and further in view of Tanaka et al. (US PG. Pub. 2006/014572).


 	Tanaka teaches a wireless communication device (figs. 3-4A [paragraph 0002] Tanaka states, “The present invention relates to an IC tag used for RFID (Radio Frequency Identification) and utilizing a microwave frequency range in wireless communications”) wherein the first conductor pattern (conductor plates 14 and 12) comprises a first electrode (14 [paragraph 0053] Tanaka states, “metal plate 14”) and a second electrode (12 [paragraph 0053] Tanaka states, “second metal plate 12”) that surrounds the first electrode (14) with a space (fig. 3, S) defined therebetween, such that the RFIC module (20 [paragraph 0056 & 0072] Tanaka states, “IC chip 20… the IC tag 1 can be designed to be thin and therefore to have an optimum shape for an RFID tag”) is electrically connected between the first and second electrodes (claimed structure shown in figures 2-4A).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the wireless communication device having a first conductor pattern with a RFIC module thereon as taught by Dokai in view of Yamazaki with the first conductor having a first and a second electrode with the second electrode surrounds the first electrode and the electrodes are connected to the RFIC module as taught by Tanaka because Tanaka states, “the IC tag 1 has wide directivity in free space, functions near a metal or a dielectric material and achieves the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Satomi et al. (US PG. Pub. 2011/0048771) discloses an electronic apparatus and flexible substrate wiring method.
Baba et al. (US PG. Pub. 2006/0032926) discloses a radio frequency identification (RFID) tag.
Baba et al. (US PG. Pub. 2015/0351222) discloses a resin multilayer substrate and electronic apparatus.
Baba et al. (US PG. Pub. 2017/0017873) discloses a substrate, wireless tag, and electronic device.
Kato (US Patent 10726322) discloses a wireless communication device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN T SAWYER whose telephone number is (571)270-5469. The examiner can normally be reached M-F 8:30 am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN T SAWYER/Primary Examiner, Art Unit 2847